DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of group I, as well as the species RNAi, sugar, H, C1-C6 alkyl, and F in the reply filed on 6/11/21 is acknowledged.
Claims 12, 13, 16-18, and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/21.
Claim 12 could not be examined because it depends from a cancelled claim.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/433,050, filed on 7/26/04.
It is noted that support for the length limitation of 19-25 nucleotides is not evident in the priority document.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. - U.S.- (June 13, 2013). The claims read on naturally occurring molecules that are a product of nature. Thus the claims are not patent-eligible.
It is noted that the claims that require modifications to the molecule are not rejected.
The instant claims are directed to RNAi constructs that read on a product of nature, as there are enzymes in cells such as Dicer that cleave long dsRNA molecules into RNAi constructs that meet the instant structural limitations.  Cells comprise enzymes that cleave dsRNA molecules into RNAi constructs that meet the instant structural limitations, as well as intracellular solution that meets the instant limitation of “pharmaceutically acceptable carrier”.  
Elbashir et al. (Genes & Development 15:188-200, January 2001) teaches that RNase III makes two staggered cuts in both strands of the dsRNA, leaving a 3’ overhang of 2nt (page 193).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to double stranded RNA molecules that are “capable” of “target-specific nucleic acid modifications”
The specifation does not adequately describe the structure required for the function of being capable; and does not adequately describe the structure required for a “target-specific nucleic acid modifications”, which is an undefined genus of modifications.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being double-stranded RNA molecules that are “capable” of any type of “target-specific nucleic acid modification”.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with 
The specification discloses two species of target specific nucleic acid modifications, DNA methylation and RNAi, which are not representative of the entire claimed genus.
To achieve the desired function, it appears that the structure is required to have one strand that is complementary to a target to achieve RNAi, which is a single species of target-specific nucleic acid modification and is not representative of the entire claimed genus.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888).
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for double-stranded RNA molecules that are capable of any possible target-specific nucleic acid modification.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3, 4, 7-10, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Costa et al. (WO 00/76308 A1).
Costa et al. teach isolated dsRNA that is at least 12, 24, or 36 nucleotides in length that used for RNAi (page 5).  Costa et al. teach that the dsRNA molecules have utility in RNAi (page 6).  It is noted that the instant claim language “has a length” is open language and therefore reads upon longer sequences.
Costa et al. teaches incorporation of diluents in aliquots that meet the instant limitation of being a pharmaceutical carrier (examples).  Costa et al. teach that the nucleic acids can have one or more modifications in the base or sugar moiety, or phosphate backbone and may be used to provide modified stability.  Costa et al. teaches that modifications were known in the art and cites “Bailey, Ullmann's 
Therefore, the claims are anticipated by Costa et al.

Claim(s) 1-5, 7-10, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Elbashir et al. (Genes & Development 15:188-200, January 2001).
Elbashir et al. teach synthetic 21 and 22 nucleotide dsRNAs base paired with a 3’ overhanging end (see for example, figure 5) that act as the guide RNAs for sequence specific mRNA degradation via RNAi. Three series of dsRNAs were synthesized and directed against firefly luciferase reporter RNA. The siRNAs were designed to be complementary to the target sequence. Elbashir et al. teach that target RNA cleavage was readily detectable. Elbashir et al. teach that 2 or 3 nucleotide overhangs on the 3’ ends are beneficial for reconstitution of the RNAi nuclease complex and may be required for high-affinity binding of the short RNA duplex to the protein components.
Elbashir et al. teaches incorporation of diluents that meet the instant limitation of being a pharmaceutical carrier (Materials and Methods).  Therefore, the instant invention is anticipated by Elbashir et al.

Claims 1, 4, 7-10, and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Matulic-Adamic et al. (U.S. 5,998,203).
Matulic-Adamic et al. teach a synthetic ribozyme that meets the structural limitations of a dsRNA. See for example, figure 3, wherein helix 4 can be formed from 
Therefore, the instant invention is anticipated by Matulic-Adamic et al.

Claims 1-5 and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Fire et al. (Nature, 1998, 391, pages 806-811), as further evidenced by Zhang et al. (Cell, 2004, vol. 118, pages 57-68).
Fire et al. teach experimental introduction of RNA into cells to interfere with the function of an endogenous gene. Fire et al. teach that double-stranded RNA is substantially more effective at producing interference than was either strand individually. Double-stranded RNA caused potent and specific RNA interference. Fire et 
As evidenced by the post-filing art of Zhang et al., Dicer is a multidomain ribonuclease that processes dsRNAs to 21 nt siRNAs during RNA interference. Zhang et al. teach that Dicer has one processing center and generates products with 2 nt 3’ overhangs. Although Fire et al. are silent as to the cleavage of long dsRNAs into double stranded duplexes 21 nt in length with 2 nt 3’ overhangs, the long dsRNA molecules taught by Fire et al. were necessarily cleaved into such duplexes.
 As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property. The claiming of an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. This inherency argument is bolstered by Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67USPQ2d 1664, 1668 (Fed. Cir. 2003). Inherent anticipation does not require recognition in the prior art. 
Since Fire et al. teach administering dsRNA and the resultant RNA interference, and it has since been discovered that this effect is mediated by the activity of Dicer, which cleaves long dsRNA into 21 nt fragments with 2 nt 3’ overhangs, the teachings of Fire et al. anticipate the instant invention. Furthermore, see EliLilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970, 58 USPQ2d 1865 (Fed. Cir. 2001), “a limitation or the entire invention is inherent and in the public domain if it is the “natural result flowing from” the explicit disclosure of the prior art”. This is considered to inherently anticipate the compound even though the compound’s existence was not known.
Therefore, the instant invention is anticipated by Fire et al., as further evidenced by Zhang et al.

Claims 1-5, 7-9, and 27 are rejected under 35 U.S.C. 102(a) as being anticipated by Parrish et al. (Molecular Cell, 2000, Vol. 6, pages 1077-1087), as further evidenced by Zhang et al. (Cell, 2004, vol. 118, pages 57-68).
Parrish et al. teach that RNAi requires duplex formation between the two trigger strands of RNA, and that the duplex must include a region of identity between the trigger and the target RNA. Parrish et al. teach that duplexes comprising sense and antisense strands as short as 26 bp can trigger RNAi. The 26 bp duplexes have a length from 19-23 nucleotides or have a length from 20-22 nucleotides, as instantly claimed. The language “has a length” is interpreted as open language. Therefore, any sized longer strands read on this language. Parrish et al. teach modified dsRNAs that trigger RNAi (see figure 5, for example). Parrish et al. teach 2’-deoxy-fluoro modifications. As evidenced by the post-filing art of Zhang et al., Dicer is a multidomain ribonuclease that processes dsRNAs to 21 nt siRNAs during RNA interference. Zhang et al. teach that Dicer has one processing center and generates products with 2 nt 3’ overhangs. Although Parrish et al. are silent as to the cleavage of long dsRNAs into double stranded duplexes 21 nt in length with 2 nt 3’ overhangs, the 
As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property. The claiming of an unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. This inherency argument is bolstered by Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67USPQ2d 1664, 1668 (Fed. Cir. 2003). Inherent anticipation does not require recognition in the prior art.
Parrish et al. teaches incorporation of diluents that meet the instant limitation of being a pharmaceutical carrier.  
Since Parrish et al. teach administering dsRNA and the resultant RNA interference, and it has since been discovered that this effect is mediated by the activity of Dicer, which cleaves long dsRNA into 21 nt fragments with 2 nt 3’ overhangs, the teachings of Parrish et al. anticipate the instant invention. Furthermore, see Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970, 58 USPQ2d 1865 (Fed. Cir. 2001), “a limitation or the entire invention is inherent and in the public domain if it is the “natural result flowing from” the explicit disclosure of the prior art”. This is considered to inherently anticipate the compound even though the compound’s existence was not known.
.

Claims 1-5, 7, 8, 10, and 27 are rejected under 35 U.S.C. 102(e) as being anticipated by Fire et al. (US 6,506,559 B1), as further evidenced by Zhang et al. (Cell, 2004, vol. 118, pages 57-68).
Fire et al. teach methods of gene-specific inhibition of gene expression via administration of dsRNA. Double-stranded RNA caused potent and specific RNA interference. Fire et al. teach that RNAi occurs through an antisense mechanism that depends on hybridization between the injected RNA and a portion of the target gene transcript. The language “has a length” is interpreted as open language. Therefore, any sized longer strands read on this language. Fire et al. teach that dsRNA molecules were mixed with injection buffer, which is considered a carrier. Fire et al. teach various carriers that enhance RNA uptake by the cell (see column 9). Fire et al. teach that the RNA may include modifications to either the phosphate-sugar backbone or the nucleoside. Fire et al. teach that phosphodiester linkages of natural RNA may be modified to include at least one of a nitrogen or sulfur heteroatom, meeting the instant limitation of a phosphorothioate modification. 
As evidenced by the post-filing art of Zhang et al., Dicer is a multidomain ribonuclease that processes dsRNAs to 21 nt siRNAs during RNA interference. Zhang et al. teach that Dicer has one processing center and generates products with 2 nt 3’ overhangs. Although Fire et al. are silent as to the cleavage of long dsRNAs into double stranded duplexes 21 nt in length with 2 nt 3’ overhangs, the long dsRNA molecules Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67USPQ2d 1664, 1668 (Fed. Cir. 2003). Inherent anticipation does not require recognition in the prior art. Since Fire et al. teach administering dsRNA and the resultant RNA interference, and it has since been discovered that this effect is mediated by the activity of Dicer, which cleaves long dsRNA into 21 nt fragments with 2 nt 3’ overhangs, the teachings of Fire et al. anticipate the instant invention. Furthermore, see EliLilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970, 58 USPQ2d 1865 (Fed. Cir. 2001), “a limitation or the entire invention is inherent and in the public domain if it is the “natural result flowing from” the explicit disclosure of the prior art”. This is considered to inherently anticipate the compound even though the compound’s existence was not known.
Therefore, the instant invention is anticipated by Fire et al., as further evidenced by Zhang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-10 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Costa et al. (WO 00/76308 A1), in view of Elbashir et al. (Genes & Development 15:188-200, January 2001).
Costa et al. teach isolated dsRNA that is at least 12, 24, or 36 nucleotides in length that used for RNAi (page 5).  Costa et al. teach that the dsRNA molecules have utility in RNAi (page 6).  It is noted that the instant claim language “has a length” is open language and therefore reads upon longer sequences.
Costa et al. teaches incorporation of diluents in aliquots that meet the instant limitation of being a pharmaceutical carrier (examples).  Costa et al. teach that the nucleic acids can have one or more modifications in the base or sugar moiety, or phosphate backbone and may be used to provide modified stability.  Costa et al. teaches that modifications were known in the art and cites “Bailey, Ullmann's Encyclopedia of Industrial Chemistry (1998), 6th ed. Wiley and Sons”, which teaches H and phosphorothioate modifications.
It would have been obvious to utlize any of the dsRNA lengthed fragments of Costa et al. for RNAi purposes as a matter of design choice.
Elbashir et al. teach synthetic 21 and 22 nucleotide dsRNAs base paired with a 3’ overhanging end (see for example, figure 5) that act as the guide RNAs for sequence specific mRNA degradation via RNAi. Three series of dsRNAs were synthesized and directed against firefly luciferase reporter RNA. The siRNAs were designed to be complementary to the target sequence. Elbashir et al. teach that target RNA cleavage was readily detectable. Elbashir et al. teach that 2 or 3 nucleotide overhangs on the 3’ ends are beneficial for reconstitution of the RNAi nuclease complex 
Elbashir et al. teaches incorporation of diluents that meet the instant limitation of being a pharmaceutical carrier (Materials and Methods).  Therefore, the instant invention is anticipated by Elbashir et al.
Given that Elbashir et al. teaches 3’ overhangs and Costa et al. teaches incorporation of chemical modifiations, it would have been obvious to introduce a modification into the overhang with the same intended purpose of increasing stability.  One would reasonably expect for the mocifications of Costa et al. to result in the benefits taught by Costa et al.   Additionally, Elbashir et al. teach that chemical modifiations can be incorporated into dsRNA (pages 197-198).


Claims 1-10 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elbashir et al. (Genes & Development 15:188-200, January 2001), in view of Matulic-Adamic et al. (U.S. 5,998,203), and Fire et al. (US 6,506,559).
Elbashir et al. teach synthetic 21 and 22 nucleotide dsRNAs base paired with a 3’ overhanging end (see for example, figure 5) that act as the guide RNAs for sequence specific mRNA degradation via RNAi. Three series of dsRNAs were synthesized and directed against firefly luciferase reporter RNA. The siRNAs were designed to have complementarity to a selected target sequence. Elbashir et al. teach that target RNA cleavage was readily detectable. Elbashir et al. teach that 2 or 3 nucleotide overhangs on the 3’ ends are beneficial for reconstitution of the RNAi 
Matulic-Adamic et al. teach a chemically synthesized ribozyme that meets the structural limitations of a dsRNA, as explained in the 35 U.S.C. 102(b) rejection above. Matulic-Adamic et al. teach various modifications to the base, sugar and/or phosphate to promote stability. Specifically, phosphorothioates and 2’ modifications such as H, O-alkyl, C-alkyl, halo and NHR are taught. The modifications are incorporated to protect the nucleic acids from exonuclease degradation, resulting in increased half-life of the nucleic acid inside of a cell and improved overall effectiveness of the nucleic acid.
Fire et al. teach a method of inhibiting the expression of any RNA from a target gene in a cell from any organism including a mammal (see column 6 and 8, lines 33-45 and 13-20, respectively). Fire et al. further teach that the dsRNA structure may be formed by a single self-complementary RNA strand or two complementary RNA strands (see column 7, lines 42-44) and further wherein complementary strands are fully complementary to each other, one strand of the dsRNA is fully complementary to an RNA transcript of a target gene (i.e. at least 50 or 70% complementary) or the dsRNA does not comprise a full length RNA transcript of a target gene (see column 7 and 8, lines 23-68 and 1-12, respectively). Additionally, Fire et al. teach the dsRNA can comprise at least one chemically modified nucleotide that can be linked by a nucleotide or non-nucleotide linkage (see column 7, lines 30-40). Additionally, Fire et al. teach lipid-mediated carrier transport of the dsRNA molecules (see column 9).

Additionally, it would have been obvious to deliver the dsRNA molecule taught by Elbashir et al. in a composition comprising a carrier suitable for diagnostic or therapeutic applications, such as a lipid-mediated carrier, as taught by Fire et al. with the motivation of enhancing RNA uptake in the cell and stabilizing the annealed strands, as taught by Fire et al. (see column 9).
There would have been a reasonable expectation of success to incorporate a 2’-OH replacement or phosphorothioate and to deliver the dsRNA in a composition comprising a carrier suitable for diagnostic or therapeutic applications, because these modifications are taught by Matulic-Adamic et al. and Fire et al., respectively, to be advantageous for stability and enhanced RNA uptake.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-64 of U.S. Patent No. 9,567,582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘582 B2: consists of 19-52 or 19-25 nucleotides), each recite blunt ended and dsRNA with overhangs, and each recite the same types of modifications.  The claims are obvious variations of each other.




Claims 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 8,895,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘721 B2: consists of 19-25, 19-23, or 21 nucleotides), each recite blunt ended and dsRNA with overhangs, and each recite the same types of modifications.  The claims are obvious variations of each other.

s 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 8,362,231 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘231 B2: consists of 19-23 or 19-25 nucleotides), each recite blunt ended and dsRNA with overhangs, and each recite the same types of modifications.  The claims are obvious variations of each other.

Claims 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,993,745 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘745 B2: consists of 19-25 nucleotides), each recite blunt ended and dsRNA with overhangs, and each recite the same types of modifications.   US ‘745 B2 are directed to cells or organisms that comprise dsRNA  with the same or overlapping structural criteria as the instant dsRNA.   The claims are obvious variations of each other.

Claims 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 8,895,718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘718 B2: consists of 19-25, 19-23, 20-22, or 21-23 nucleotides), each recite blunt ended and dsRNA with overhangs, and each recite the same types of modifications.   The claims are obvious variations of each other.


US 8,552,171 B2 (continuation of 09/821,832):
Claims 1-10 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of U.S. Patent No. 8,552,171 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to dsRNA molecules with overlapping length limitations (instant claims: has a length from 19-25, 19-23, or 20-22 nucleotides; claims of US ‘171 B2: 21-23 nucleotides), each recite blunt ended dsRNA, and each recite the same types of modifications.  Although the claims of US ‘171 B2 do not recite overhangs, the specification discloses overhangs in defining the dsRNA compounds.  Support is found in EPO 00126325.0, which is relied upon in both of the applications.  The claims are obvious variations of each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635